Citation Nr: 0607425	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-28 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals from a 
right shoulder injury.

2.  Entitlement to service connection for residuals from a 
neck injury.

3.  Entitlement to service connection for residuals from a 
back injury.

4.  Entitlement to an initial disability evaluation in excess 
of 30 percent for degenerative joint disease of the right 
knee status post total knee arthroplasty.

5.  Entitlement to an effective date prior to November 15, 
2002 for an award of service connection for degenerative 
joint disease of the left knee; status post medial and 
lateral menisci tears of the left knee; left shoulder injury 
with residual osteoarthritis; and loss of motion residual 
from a right hip injury.

6.  Entitlement to an effective date prior to July 28, 2003 
for an award of service connection for degenerative joint 
disease of the right knee status post total knee 
arthroplasty.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1954 to 
August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska dated in June 2003, July 2003, February 
2004, March 2004, and April 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

With respect to the issues of entitlement to service 
connection for residuals from a right shoulder injury, 
residuals from a neck injury, and residuals from a back 
injury, the Board must address the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)), which imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  A review of the claims file reveals that the 
veteran has not been properly notified of the provisions of 
the VCAA.  The letter sent to the veteran in July 2003 did 
not tell him what evidence is needed to substantiate a claim 
for service connection.

With respect to the effective date and higher rating claims, 
the Board must also remand these claims to ensure full and 
complete compliance with the enhanced duty-to-notify 
provisions enacted by the VCAA.  It cannot be said, in this 
case, that there has been sufficient compliance when the RO 
at no time sent a VCAA letter to the veteran notifying him of 
what was needed to substantiate the earlier effective date 
and higher rating claims, what his responsibilities were with 
respect to the claims, and whether VA would assist him in any 
manner.  See also Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).

With respect to the issue of entitlement to higher rating for 
the right knee disorder, at issue is the rating to be 
assigned following knee replacement.  The knee replacement 
was done in 2003, yet no physical examination has been 
conducted since discontinuance of the 100 percent rating in 
September 2004.  Clearly, such information is needed to 
determine the proper rating.

With respect to the issue of entitlement to an effective date 
prior to July 28, 2003 for an award of service connection for 
degenerative joint disease of the right knee status post 
total knee arthroplasty, the Board notes that while the 
veteran's original application received in June 1993 did not 
indicate specifically which knee he injured, this became 
clear during the VA examination conducted in July 1993 in 
which the veteran reported that while he was on guard duty 
during 1955 in El Paso, Texas, he was called in to break up a 
fight.  The veteran reported that he was thrown down a flight 
of stairs twice causing injury to his knees, the right hip 
and the left shoulder.  Both of his knees swelled up, 
especially the left knee which had a bloody effusion that had 
to be tapped several times.  The examiner reported that the 
veteran had a waddling gait and seemed to favor the right 
knee.  Although the VA examiner only made a diagnosis for the 
left knee, x-rays of both knees revealed moderate to marked 
degenerative changes that included chondrocalcinosis.  

Thus, the Board finds that the veteran's original application 
received in June 1993 included a claim for service connection 
for a right knee injury which must be adjudicated by the RO.  
As the claim for an earlier effective date for an award of 
service connection for degenerative joint disease of the 
right knee status post total knee arthroplasty is 
inextricably intertwined with the determination of service 
connection for a right knee disability on a direct basis, the 
Board cannot fairly proceed while there are outstanding 
matters that must be addressed.  Therefore, the veteran's 
claim for an earlier effective date for an award of service 
connection for degenerative joint disease of the right knee 
status post total knee arthroplasty is deferred until 
adjudication of his claim for service connection for a right 
knee disability on a direct basis is completed.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  The veteran 
should receive specific notice of any 
information and evidence: (1) that is 
necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) 
that the claimant is expected to provide.  
The veteran should also be requested to 
provide any evidence in the claimant's 
possession that pertains to the claim.  
See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) and Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Any notice given, 
or action taken thereafter, must comply 
with current, controlling legal guidance.  

2.  Adjudicate the open and pending claim 
of entitlement to service connection for 
a right knee disability.  See above 
discussion.

3.  Obtain the veteran's VA treatment 
records from North Platte from 2004 to 
the present.

4.  Schedule the veteran for a VA 
examination to evaluate the severity of 
his right knee condition following total 
knee replacement.

5.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


